ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's 5/23/2022 amendment has been entered and considered.

Reasons for allowance
5/23/2022 claims 1-10 and 14-15 are allowed for the reasons of record and as summarized here.  (Claims 11-13 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. as cited in the now withdrawn 12/8/2021 103 rejection (p. 10) as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of a task-specific complexity signal, a task-specific risk signal and a functional ability signal analyzed to determine an ability of a person to perform an identified task.  Additionally, Applicant's 3/4/2022 remarks at p. 23-24 supported withdrawal of the rejection.

Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application (MPEP 2106.04(d) and (d)(1)), the improvement in this instance comprising obviating need for face-to-face communication between patient and medical professional.  In this regard, Applicant's 3/4/2022 remarks at p. 22 and 5/23/2022 remarks at pp. 11-14 support withdrawal of the rejection.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631